Case: 15-10470   Date Filed: 10/02/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10470
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-00377-WS-C



SIMP MCCORVEY,

                                                           Plaintiff-Appellant,

                                  versus

JACK B. WEAVER,
LESTON STALLWORTH,
RODERICK MCCORVEY, III,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (October 2, 2015)


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-10470      Date Filed: 10/02/2015      Page: 2 of 4


       Simp McCorvey, proceeding pro se, appeals the district court’s dismissal of

his complaint filed against Roderick McCorvey, Leston Stallworth, and Judge Jack

Weaver (collectively, Appellees). On appeal, McCorvey argues that the district

court erred in granting Judge Weaver judicial immunity and in holding that the

Rooker-Feldman1 doctrine precluded its review as to all three Appellees.

However, after consideration of the arguments and upon review of the record on

appeal, we affirm the district court.

       McCorvey avers that the district court erred in holding that the Rooker-

Feldman doctrine precluded its review because he was prevented from attending

the state-court hearing, the state-court ruling was not a final judgment on the

merits, he did not have a reasonable opportunity to raise his federal claims in state

court, and his federal issues were not inextricably intertwined with the state-court

judgment. We review a district court’s application of the Rooker-Feldman

doctrine de novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069–70 (11th

Cir. 2013). The doctrine precludes jurisdiction in “‘cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.’” Alvarez v. Att’y Gen. of Fla., 679 F.3d 1257, 1262

       1
          The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Company, 263 U.S.
413, 44 S. Ct. 149 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
103 S. Ct. 1303 (1983), and provides that, as a general matter, federal district courts lack
jurisdiction to review a final state court decision.
                                              2
              Case: 15-10470      Date Filed: 10/02/2015   Page: 3 of 4


(11th Cir. 2012) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284, 125 S. Ct. 1517, 1521–22 (2005)). It applies when the issues presented

to the district court are “inextricably intertwined with the state court judgment so

that (1) the success of the federal claim would effectively nullify the state court

judgment, or that (2) the federal claim would succeed only to the extent that the

state court wrongly decided the issues.” Id. at 1262–63 (internal quotation marks

omitted).

      Here, the district court correctly dismissed McCorvey’s complaint as to all

three Appellees because of the Rooker-Feldman doctrine. McCorvey was a “state-

court loser,” requesting that the federal court review and reject the state-court

order, which was rendered before the federal proceedings commenced. See id. at

1264. Further, despite what McCorvey argues, he was not prevented from

attending the state-court hearing, as he admits that he was told on September 3 that

trial was set for September 11; the state-court ruling was a final judgment on the

merits regardless of whether he was present; and he had the opportunity to raise his

claims in state court, as evidenced by the numerous motions that he filed therein.

Finally, his federal issues were inextricably intertwined with the state-court

judgment, as he was asking that the district court rescind the state order, which




                                           3
                 Case: 15-10470        Date Filed: 10/02/2015        Page: 4 of 4


would “effectively nullify the state court judgment.”2 See id. (internal quotation

marks omitted).

       For the reasons stated above, the district court’s dismissal of McCorvey’s

complaint is AFFIRMED.




       2
          The district court correctly dismissed McCorvey’s complaint as to Judge Weaver for an
additional reason—Judge Weaver was entitled to absolute judicial immunity because he did not
act in the clear absence of all jurisdiction, and his actions were made while acting in his judicial
capacity. See Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (per curiam).


                                                 4